Exhibit 10.52








FREEPORT-McMoRan INC.


RESTRICTED STOCK UNIT AGREEMENT
UNDER THE 2016 STOCK INCENTIVE PLAN




1.    (a)    Pursuant to the Freeport-McMoRan Inc. 2016 Stock Incentive Plan
(the “Plan”), on ____________, 20__ (the “Grant Date”), Freeport-McMoRan Inc., a
Delaware corporation (the “Company”) granted _________ restricted stock units
(“Restricted Stock Units” or “RSUs”) to _______________ (the “Participant”) on
the terms and conditions set forth in this Agreement and in the Plan.
(b)    Defined terms not otherwise defined herein shall have the meanings set
forth in Section 2 of the Plan.
(c)    Subject to the terms, conditions, and restrictions set forth in the Plan
and herein, each RSU granted hereunder represents the right to receive from the
Company, on the respective scheduled vesting date for such RSU set forth in
Section 2(a) of this Agreement or on such earlier date as provided herein (the
“Vesting Date”), one share (a “Share”) of common stock of the Company (“Common
Stock”), free of any restrictions, all amounts notionally credited to the
Participant’s Dividend Equivalent Account (as defined in Section 4 of this
Agreement) with respect to such RSU, and all securities and property comprising
all Property Distributions (as defined in Section 4 of this Agreement) deposited
in such Dividend Equivalent Account with respect to such RSU.
(d)    As soon as practicable after the Vesting Date (but no later than 30 days
from such date) for any RSUs granted hereunder, the Participant shall receive
from the Company the number of Shares to which the vested RSUs relate, free of
any restrictions, a cash payment for all amounts notionally credited to the
Participant’s Dividend Equivalent Account with respect to such vested RSUs, and
all securities and property comprising all Property Distributions deposited in
such Dividend Equivalent Account with respect to such vested RSUs.
2.    (a)    The RSUs granted hereunder shall vest in installments as follows:
Scheduled Vesting Date
Number of RSUs
 
 
 
 
 
 
 
 
 
 



(b)Until the respective Vesting Date for an RSU granted hereunder, such RSU, all
amounts notionally credited in any Dividend Equivalent Account related to such
RSU, and all


As amended effective February 6, 2018



--------------------------------------------------------------------------------





securities or property comprising all Property Distributions deposited in such
Dividend Equivalent Account related to such RSU shall be subject to forfeiture
as provided in Section 5 of this Agreement.
3.    Except as provided in Section 4 of this Agreement, an RSU shall not
entitle the Participant to any incidents of ownership (including, without
limitation, dividend and voting rights) in any Share until the RSU shall vest
and the Participant shall be issued the Share to which such RSU relates nor in
any securities or property comprising any Property Distribution deposited in a
Dividend Equivalent Account related to such RSU until such RSU vests.
4.    From and after the Grant Date of an RSU until the issuance of the Share
payable in respect of such RSU, the Participant shall be credited, as of the
payment date therefor, with (i) the amount of any cash dividends and (ii) the
amount equal to the Fair Market Value of any Shares, Subsidiary securities,
other securities, or other property distributed or distributable in respect of
one share of Common Stock to which the Participant would have been entitled had
the Participant been a record holder of one share of Common Stock at all times
from the Grant Date to such issuance date (a “Property Distribution”). All such
credits shall be made notionally to a dividend equivalent account (a “Dividend
Equivalent Account”) established for the Participant with respect to all RSUs
granted hereunder with the same Vesting Date. The Committee may, in its
discretion, deposit in the Participant’s Dividend Equivalent Account the
securities or property comprising any Property Distribution in lieu of crediting
such Dividend Equivalent Account with the Fair Market Value thereof, or may
otherwise adjust the terms of the Award as permitted under Section 5(b) of the
Plan.
5.    (a)    Except as set forth in Sections 5(b), 5(c) or 5(d) of this
Agreement, all unvested RSUs provided for in this Agreement, all amounts
credited to the Participant’s Dividend Equivalent Accounts with respect to such
RSUs, and all securities and property comprising Property Distributions
deposited in such Dividend Equivalent Accounts with respect to such RSUs shall
immediately be forfeited on the date the Participant ceases to be an Eligible
Individual (the “Termination Date”).
(b)    Notwithstanding the foregoing, if the Participant ceases to be an
Eligible Individual (the “Termination”) by reason of the Participant’s death,
the RSUs granted hereunder that are unvested as of the Termination Date, all
amounts credited to the Participant’s Dividend Equivalent Accounts with respect
to such RSUs, and all securities and property comprising Property Distributions
deposited in such Dividend Equivalent Accounts with respect to such RSUs shall
vest as of the Participant’s Termination Date.
(c)    Notwithstanding the foregoing, if the Participant’s Termination is due to
Disability or Retirement, the RSUs granted hereunder that are scheduled to vest
on the first Vesting Date following the Termination Date, all amounts credited
to the Participant’s Dividend Equivalent Accounts with respect to such RSUs, and
all securities and property comprising Property Distributions deposited in such
Dividend Equivalent Account with respect to such RSUs shall vest as of the
Participant’s Termination Date.
(d)    If there has been a Change in Control of the Company, and within one year
following the date of such Change in Control the Participant ceases to be an
Eligible Individual by reason of the Participant’s Termination by his employer
or principal without Cause or Participant’s


2

--------------------------------------------------------------------------------





termination of employment with Good Reason, then the RSUs granted hereunder that
have not yet vested, all amounts credited to the Participant’s Dividend
Equivalent Accounts with respect to such RSUs, and all securities and property
comprising Property Distributions deposited in such Dividend Equivalent Accounts
with respect to such RSUs shall vest as of the Participant’s Termination Date.
6.    The RSUs granted hereunder, any amounts notionally credited in the
Participant’s Dividend Equivalent Accounts, and any securities and property
comprising Property Distributions deposited in such Dividend Equivalent Accounts
are not transferable by the Participant otherwise than by will or by the laws of
descent and distribution.
7.    This Award is subject to recovery if (a) the Company's financial
statements are required to be restated at any time within the three-year period
following the final payout of the Award and the Participant is determined by the
Committee to be responsible, in whole or in part, for the restatement, or (b)
the Award is subject to any clawback policies the Company may adopt in order to
conform to the requirements of Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act and any resulting rules issued by the SEC or
national securities exchanges thereunder. Accordingly, if the Board determines
that recovery of compensation is due under this Section 7, then the RSUs granted
hereunder shall automatically terminate and be forfeited effective on the date
of such determination and all shares of Common Stock acquired by the Participant
pursuant to this Agreement (or other securities into which such shares have been
converted or exchanged) shall be returned to the Company or, if no longer held
by the Participant, the Participant shall pay to the Company, without interest,
all cash, securities or other assets received by the Participant upon the sale
or transfer of such stock or securities. All determinations regarding the
applicability of these provisions shall be in the discretion of the Committee.
8.    All notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to 333 North
Central Avenue, Phoenix, Arizona 85004, addressed to the attention of the
Secretary; and, if to the Participant, shall be delivered personally or mailed
to the Participant at the address on file with the Company. Such addresses may
be changed at any time by notice from one party to the other.
9.    This Agreement is subject to the provisions of the Plan. The Plan may at
any time be amended by the Board, except that any such amendment of the Plan
that would materially impair the rights of the Participant hereunder may not be
made without the Participant’s consent. The Committee may amend this Agreement
at any time in any manner that is not inconsistent with the terms of the Plan
and that will not result in the application of Section 409A(a)(1) of the Code.
Notwithstanding the foregoing, no such amendment may materially impair the
rights of the Participant hereunder without the Participant’s consent. Except as
set forth above, any applicable determinations, orders, resolutions or other
actions of the Committee shall be final, conclusive and binding on the Company
and the Participant.
10.    The Participant is required to satisfy any obligation in respect of
withholding or other payroll taxes resulting from the vesting of any RSU granted
hereunder or the payment of any securities, cash, or property hereunder, in
accordance with procedures established by the Committee, as a condition to
receiving any securities, cash payments, or property resulting from the vesting
of any RSU or otherwise.


3

--------------------------------------------------------------------------------





11.    Nothing in this Agreement shall confer upon the Participant any right to
continue in the employ of the Company or any of its Subsidiaries, or to
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the Participant’s employment relationship with the Company or any of
its Subsidiaries at any time.
12.    As used in this Agreement, the following terms shall have the meanings
set forth below.
(a)“Disability” shall have occurred if the Participant is (i) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Participant’s employer.
(b)“Fair Market Value” shall, with respect to a share of Common Stock, a
Subsidiary security, or any other security, have the meaning set forth in the
Freeport-McMoRan Inc. Policies of the Committee applicable to the Plan, and,
with respect to any other property, mean the value thereof determined by the
board of directors of the Company in connection with declaring the dividend or
distribution thereof.
(c)“Key Employee” shall mean any employee who meets the definition of “key
employee” as defined in Section 416(i) of the Code.
(d)“Retirement” shall mean early, normal or deferred retirement of the
Participant under a tax qualified retirement plan of the Company or any other
cessation of the provision of services to the Company or a Subsidiary by the
Participant that is deemed by the Committee or its designee to constitute a
retirement.
13.    The RSUs granted hereunder are intended to comply with or be exempt from
the requirements of Section 409A of the Code, and shall be interpreted,
construed and administered accordingly. If it is determined that the RSUs do not
qualify for an exemption from Section 409A of the Code, then in the event
vesting is accelerated pursuant to Section 5 and the Participant is a Key
Employee, a distribution of Shares issuable to the Participant, all amounts
notionally credited to the Participant’s Dividend Equivalent Account, and all
securities and property comprising all Property Distributions deposited in such
Dividend Equivalent Account due the Participant upon the vesting of the RSUs
shall not occur until six months after the Participant’s Termination Date,
unless the Participant’s Termination is due to death. Notwithstanding any
provision to the contrary herein, all payments to be made upon a termination of
employment hereunder may only be made upon a “separation from service” as
defined under Section 409A of the Code.
14.    The Company may, in its sole discretion, deliver any documents related to
the Participant’s current or future participation in the Plan by electronic
means or request Participant’s consent to participate in the Plan by electronic
means. By accepting the terms of this Agreement, the Participant hereby consents
to receive such documents by electronic delivery and agrees to


4

--------------------------------------------------------------------------------





participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company. The
Participant must expressly accept the terms and conditions of this Agreement by
electronically accepting this Agreement in a timely manner. If the Participant
does not accept the terms of this Agreement, the RSUs are subject to
cancellation.
* * * * * * * * * * * * *
By clicking the “Accept” button, the Participant represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Participant has
reviewed the Plan and this Agreement in their entirety and fully understands all
provisions of this Agreement. Participant agrees to accept as binding,
conclusive and final all decisions or interpretations of the Compensation
Committee of the Company’s Board of Directors upon any questions arising under
the Plan or this Agreement.
PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS




5